     Case 2:13-cv-02145-MCE-JDP Document 72 Filed 02/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9

10    MARVIN GLENN HOLLIS,                              Case No. 2:13-cv-02145-MCE-JDP (PC)
11                          Plaintiff,                  ORDER GRANTING DEFENDANTS’
                                                        MOTIONS FOR AN EXTENSION OF TIME
12             v.
                                                        ECF No. 67, 69
13    J. BAL, et al.,
14                          Defendants.
15

16

17            Defendants have filed motions for a second extension of time to respond to plaintiff’s

18   second amended complaint. ECF Nos. 67, 69.

19            Good cause appearing, it is hereby ORDERED that:

20            1. Defendants’ motions for an extension of time, ECF Nos. 67 and 69, are granted; and

21            2. Defendants shall respond to plaintiff’s second amended complaint by no later than

22   February 26, 2021.

23
     IT IS SO ORDERED.
24

25
     Dated:         February 10, 2021
26                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
     Case 2:13-cv-02145-MCE-JDP Document 72 Filed 02/11/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
